Citation Nr: 1707364	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability, to include a heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.  Although he had 11 months of overseas service, he did not serve in Korea or Indo-China.  His military decorations were the National Defense Service Medal and the M16 Marksman Badge.  His DD 214 specifically states that as to "RVN" service he had "None."  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Board remanded this matter to provide the Veteran with a hearing before a Decision Review Officer (DRO).  The hearing occurred in July 2009.  A transcript of the hearing is in the record.  

The Veteran's appeal originally included whether there was new and material evidence to reopen a claim for service connection for residuals of a left knee injury and claims for service connection for bilateral hearing loss, service connection for lumbar disc disease, service connection for cervical spine disc disease, and a claim for an increased rating for his right knee disability.  In a rating decision dated in August 2009, the RO increased the rating for the right knee disability to 60 percent.  The Veteran expressed satisfaction with the rating and withdrew his appeal on that issue in October 2009.  In a writing received by VA in October 2012, the Veteran also withdrew the issues concerning the lumbar spine, cervical spine, and bilateral hearing loss.  See 38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of those claims and the claims are not addressed in this decision.  

In April 2013, the RO issued a rating decision granting service connection for the left knee degenerative joint disease and service connection for left knee instability.  This is considered a full grant of the benefit sought on the appeal for the residuals of a left knee injury disability. 

In December 2013 and May 2014, the Board remanded this matter for additional development.  The case has been returned for further appellate review.  

The case was remanded in 2016 to clarify whether there were any VA records available for the period from October 1973 to December 2005.  The case was also remanded to clarify a reported inability to provide an opinion without resort to speculation unclear as to aortic valvular sclerosis.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A heart murmur was detected during active service. 

2.  Organic disease of the cardiovascular system is first clinically demonstrated many years after active service and is not shown to be related, causally or otherwise, to a heart murmur detected during service.  


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, to include a heart murmur, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a December 15, 2006, RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service personnel records are on file.  Also, VA clinical records are on file.  As to this, the Appeals Management Center (AMC) requested records from the Dallas, VA Medical Center since October 1, 1973.  Records prior to 2005 from that facility are not on file.  VA Form 27-0820, Report of General Information, dated May 17, 2016, shows that the Dallas, VA Medical Center reported that at the time of the prior search for VA records, the search had found only records since 2005, and that there were no records dating back to 1973.  Moreover, any additional attempts to obtain such records would render the same results, i.e., no records found.  Another VA Form 27-0820 of that same date reflects that the Veteran was informed of this and told that he could submit such records if he had copies but that the Veteran had reported that he did not.  Accordingly, this complies with the 2016 Board remand request to clarify that records prior to 2005 do not exist or further request for such records would be futile.  

The Veteran testified before a Decision Review Officer in 2009.  Under 38 C.F.R. § 3.103(c)(2) one chairing a hearing must fulfill two duties, i.e., to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the issues were agreed upon and the Veteran's representative also asked specific questions.  Thus, the Veteran is not shown to be prejudiced on this basis.  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that no further action pursuant to Bryant, Id., is necessary.  

The Veteran has been afforded a VA examination to evaluate his claimed cardiac disability.  It is not contended that this examination was inadequate or that the examiner was not competent to render an appropriate medical opinion. Nevertheless, the Board twice remanded this case for diagnostic clarification which resulted in addendum opinions being rendered that satisfied the Board remands.  
Thus, the Board finds that, cumulatively, the examination and addendum opinions are satisfactory and sufficient to adjudicate the appeal because the opinions discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with sufficient reasons and bases.    Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

"[T]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Moreover, insofar as it may be asserted, explicitly or implicitly, that any examination is inadequate because of a failure to cite medical literature in support of an opinion or conclusion, the Court had not held that a medical examiner is required to reference specific medical texts or literature to support an opinion.  Rather, examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Also, the adequacy of the examinations and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).

In view of the foregoing, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  Indeed, following the development after the 2014 Board remand, as well as remand of the claim for an initial compensable rating for tension headaches by the Court, there has been no request for any additional notice, procedural development or evidentiary development.  

Background

A heart murmur was not noted upon entrance examination in April 1971, at which time the Veteran's blood pressure was 100/70.  In an adjunct medical history questionnaire the Veteran reported not having or having had scarlet fever, rheumatic fever, pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.  

A heart murmur was found at the separation examination in August 1973, at which time the Veteran's blood pressure was 120/68.  It was stated that he had a "functional heart murmur."  In an adjunct medical history questionnaire the Veteran reported not having or having had scarlet fever, rheumatic fever, pain or pressure in the chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.

The Veteran's original claim for VA disability compensation was received in October 1973, in which he claimed service connection for disability of his knees.  

A heart murmur was noted on VA examination in December 1973, and the Veteran reported having had a heart murmur since his military service.  His blood pressure readings were within normal limits.  

Records of the Veteran's private hospitalization in April 1978 at King's Daughters Hospital for right knee surgery reflect that he had denied having cardiovascular symptoms.  On examination he had a Grade II/VI systolic murmur without a diastolic component. 

A heart murmur, Grade IV/VI, was noted on a private clinical evaluation during hospitalization in November 1980 at King's Daughters Hospital for left knee surgery.  

The Veteran's original claim for service connection for a "heart murmur" was received in September 2006.  

In more recent years, a heart murmur has not been detected such as a VAMC evaluation in September 2006.  

On VA spinal examination in January 2007 the Veteran reported having had a myocardial infarction (MI) and cardiac stent in 2000, and then heart surgery.  

In a statement received in October 2007, the Veteran's wife wrote that his irregular heart condition that he developed during service had always worried her.  He had eventually had a heart attack and a rare heart seizure as well.  She felt that this was the result of his heart condition he developed during service.  

In a statement received in October 2007, the Veteran wrote that at his service discharge examination physicians had stated that his heart murmur was probably caused by the physical stress and strain of his military occupational specialty.  After service he had had a heart attack, and four days later had a heart seizure.  

The Veteran testified in July 2009 that he was not treated for a heart condition during service.  Pages 4 and 5 of the transcript.  The doctors at the separation examination told him that the heart murmur resulted from the stress and strain of service.  Page 5.  He had not been advised to seek treatment and had been told that heart murmurs were common.  He had a heart attack in 2000 and had had a cardiac stent placement.  He did not know whether he still had a heart murmur.  Page 5.  

Pursuant to the Board's December 2013 remand, a VA opinion was rendered in February 2014 to determine whether the Veteran's current heart disabilities were etiologically related to a heart murmur noted in service or were otherwise etiologically related to service.  The VA examiner opined as follows: 

Based on the available information, Veteran history, testing, consultations, record, and current evaluation the following responses are rendered as per 2507 request above and the BVA remand.  

The Veteran's prior MI and CAD, as well as stenting procedures are more likely than not related to atherosclerotic cardiovascular disease.  Risk factors include hyperlipidemia, tobacco usage, family history.  Additionally possibly relevant is hx [history] of hypogonadism.  Note that if RVN service can be documented (not presently listed in 2507) this would raise the issue of herbicide exposure as potential etiology.  It would otherwise require speculation to etiologically relate the Veteran's CAD and MI, as well as stenting procedures to active military service.  

The Veteran's prior pericardial effusion in 2000 is of uncertain etiology, although it could have been due to prior MI.  With current information it would require speculation for further causal attribution.  Given the time from military service and the available information, it would otherwise require speculation to etiologically relate the Veteran's pericardial effusion to active military service.  

Prior history of heart murmur is listed in record as existing on exit from military service and in some subsequent examinations.  Hence, it is accepted as more likely than not related to military service.  However, a murmur has not recently been appreciated and is not detected on this examination.  The Veteran's history of symptoms is noted.  The etiology of the previous heart murmur cannot be further determined medically with existing information.  A current condition to account for this murmur would require medical speculation.  A[n] undefined heart murmur cannot be causally related to MI, CAD/stenting at a remote date without resort to medical speculation.  

Aortic valvular sclerosis is noted on echo study as above.  However, no murmur has been noted contemporaneously.  Nevertheless, as noted above, physical examination may not detect this condition.  It would require medical speculation to relate aortic valvular sclerosis to active military service.  Note that the etiology of the previously detected murmur on examinations in 1973-80 has never been elucidated and cannot be medically currently attributed to aortic valvular sclerosis at this time without resort to medical speculation.  

The May 2014 addendum opinion, after a review of the records, stated that

The claimed heart murmur was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  [The rationale was that] Heart murmurs do not cause the coronary atherosclerosis which led to the heart attack.  Stent placement was for atherosclerotic blockage of right coronary artery.  The prior VA examiner's report stated his risk factors for development of atherosclerosis.  The Veteran's cardiac disability is unrelated to service.  

I have reviewed the conflicting medical evidence and am providing the following opinion: See opinion by Dr. K[].  Murmur previously heard was not worked up so etiology is not known.  Recent exams by Dallas VA cardiology service and Dr. K[] detected no murmur.  Echocardiogram of Jan 2013 also showed no significant valvular abnormality.  Etiology of any possible past murmur is a moot point because it caused no disability and is unrelated to CAD or previous MI.  

The April 2016 Board remand stated that only with respect to the opinion rendered on whether aortic valvular sclerosis is related to the Veteran's service is the basis for an inability to provide an opinion without resort to speculation unclear.  

Following the Board's April 2016 remand, an addendum opinion was obtained in May 2016 which states: 

Prior history of heart murmur is listed in record as existing on exit from military service and in some subsequent examinations.  Hence, it is accepted as more likely than not related to military service.  However, a murmur has not recently been appreciated and is not detected on this examination.  The Veteran's history of symptoms is noted.  

The etiology of the previous heart murmur cannot be further determined medically with existing information.  A current condition to account for this murmur would require medical speculation.  A[n] undefined heart murmur cannot be causally related to MI [myocardial infarction], CAD/stenting at a remote date without resort to medical speculation.  

Aortic valvular sclerosis is noted on echo study as above.  

However, no murmur has been noted contemporaneously.  Nevertheless, as noted above, physical examination may not detect this condition.  It would require medical speculation to relate aortic valvular sclerosis to active military service.  Note that the etiology of the previously detected murmur on examination in 1973-80 has never been elucidated and cannot be medically currently attributed to aortic valvular sclerosis at this time without resort to medical speculation.  

Diagnostic studies not available to confirm etiology of heart murmur appreciated at the exit from military service examination.  Records from Dallas VAMC cannot be located according to current information.  

Medical knowledge for aortic sclerosis was as documented previously in [the] 2104 report.  Current search Online medical reference up-to-date also reveals the following:  

"...Sclerosis of the aortic valve is common in the elderly, being found in 26 to 29 percent of individuals =65 years of age [1-3, 7], although the rate may be higher in selected individuals of the same age such as those presenting to the emergency department with chest pain..."

"...Calcific aortic valve disease is characterized by aortic valve leaflet thickening and calcification in patients with a congenital bicuspid valve or an anatomically normal tri-leaflet valve [16].  The early lesion of aortic valve sclerosis involves an active process with some similarities to atherosclerosis.  The pathobiology of calcific aortic valve disease is characterized by three primary processes: lipid accumulation, inflammation, and calcification ..."

"...In addition to the above histopathologic observations, aortic sclerosis has been correlated with clinical risk factors for atherosclerosis, including smoking, hypertension, hyperlipidemia, diabetes, and metabolic syndrome ..."

Note risk factors of continued tobacco, hypertension, hyperlipidemia in present case.  Heart murmur intermittently noted, including most recent cardiac note of April 12, 2016.  However, please note echo report of November 10, 2015 with normal LV [left ventricular] and RV [right ventricular] function.  

Current medical knowledge does not relate aortic sclerosis as being causally due to a heart murmur.  Although aortic sclerosis can lead to a heart murmur, no information available at this time demonstrates aortic sclerosis during or immediately following active military service.  Hence, the prior statement related both to medical knowledge and the lack of further information on the Veteran's condition at discharge from military service.  

Principles of Service Connection

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of abnormality of heart action or heart sounds during service will permit service connection for heart disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular-renal disease, which includes hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The absence of corroborating evidence in service records is not always dispositive but can be a factor in assessing credibility of lay evidence (although not when service records are lost or destroyed).  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When a claimant alleges the onset of disability during service and continuously since the inservice onset, the absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence in the immediate postservice years, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Initially, the Board notes that the February 2014 VA medical opinion raised the question of whether the Veteran served in Vietnam and, if so, it raised the issue of herbicide exposure as a potential etiology for cardiovascular disease.  However, in this case, while the Veteran did serve overseas he did not serve in Vietnam and it is not otherwise contended that he was exposed to an herbicidal agent outside of Vietnam during his military service.  

It is not shown or contended that the Veteran had anything other than a heart murmur during service.  Even if it is true that the Veteran was told that a heart murmur detected on the examination for service separation was due to the physical stresses and strains of his military occupational specialty, this does not establish that the heart murmur was the earliest manifestation of heart disease.  This is particularly true in light of the regulatory mandate of 38 C.F.R. § 3.303(b) that not every manifestation of abnormality of heart action or heart sounds during service will permit service connection for heart disease first shown as a clear-cut clinical entity at some later date and in this case there is no clinical evidence of any heart disease or, in fact, any abnormality other than a heart murmur, until the year 2000.   Thus, the lay testimony of the Veteran and the statement of his wife alone are not sufficient to establish that the inservice heart murmur was an early manifestation of heart disease.  Indeed, the Veteran has conceded, at the DRO hearing, that he did not receive any treatment for heart disease during service.  

The question of the etiology of the Veteran's current heart disease as well as the relationship, if any, been his current heart disease and his inservice heart murmur extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and his wife are not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of heart disease during service and has not described symptoms at the time which has been supported by a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Standing in contrast to this lay evidence are the competent medical opinions which weigh against the claim.  These are to the effect that heart murmurs do not cause coronary atherosclerosis which led to the Veteran's heart attack.  Also, while aortic stenosis can lead to a heart murmur, the reverse is not true, i.e., a heart murmur does not lead to aortic stenosis.  To the extent that it may be implicitly alleged that the Veteran had undetected aortic stenosis during service, which caused his heart murmur, this is simply not substantiated by the evidence of record.  

While the medical opinions indicate that a definitive etiology of the Veteran's inservice heart murmur and his postservice aortic valvular stenosis cannot be determined based on the evidence of record, the dispositive matter is whether either or both are of service origin.  Here, the medical opinions obtained have concluded that such is not the case.  Because there is no favorable competent medical evidence, these unfavorable VA medical opinions stand unrebutted.  

Accordingly, the Board must conclude that the preponderance of the probative evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cardiac disability, to include a heart murmur, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


